Citation Nr: 1450504	
Decision Date: 11/14/14    Archive Date: 11/26/14

DOCKET NO.  12-00 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1. Entitlement to an initial increased rating for posttraumatic stress disorder (PTSD) and depression, currently rated as 10 percent disabling. 

2. Entitlement a total disability for individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Counsel



INTRODUCTION

The veteran served on active military duty from April 1969 to October 1971. 

These matters come before the Board on appeal from a July 2010 rating action of the Department of Veterans Affairs Regional Office (RO) in Portland, Oregon. In that decision, the RO granted a claim of service connection for PTSD. 

Based on statements of the Veteran at the September 2014 Board hearing, a TDIU was inferred and is part and parcel to the increased rating claim (See Transcript, p 12). Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009). 

The issues of increased ratings for peripheral neuropathy of bilateral lower extremities have been raised by September 2014 claims (see VBMS), but have not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action. 38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

As the last VA examination for the Veteran's service-connected psychiatric disabilities was in 2011, and the record tends to suggest a worsening of symptomatology since that time, a new examination is requested; this should include an opinion as to the Veteran's ability to obtain and maintain substantially gainful employment in light of his service-connected PTSD and depression. 38 C.F.R. § 3.159(c)(4) (2014). 

Additionally, updated VA treatment records should be provided. See 38 C.F.R. § 3.159(c)(2) (2014).

Accordingly, the case is REMANDED for the following action:

1. Associate updated VA treatment records with the file; the last records on file appear to be dated in January 2014. If unavailable, notify the Veteran and place documentation in the file.

2. Schedule the Veteran for a new VA examination to determine the current severity of his service-connected PTSD and depression. The claims folder and a copy of this remand must be made available to the examiners in conjunction with the examination. A notation to the effect that a records review took place should be included in the report. All necessary testing should be conducted. 

The examiner is requested to determine: 

	all current manifestations associated with the Veteran's service-connected psychiatric disability and to comment on their severity;

	the degree of social and occupational impairment caused by the disability currently; 

	the current Global Assessment of Functioning (GAF) scale score and

	an opinion as to the Veteran's ability to obtain and maintain substantially gainful employment in light of his service-connected psychiatric disability.

A complete rationale for any opinion expressed and conclusion reached should be set forth in a legible report. 

3. If the Veteran is found unable to maintain substantially gainful employment by the examiner and does not meet the schedular requirements for TDIU under § 4.16(a), refer the Veteran's claim for entitlement to a TDIU to the Director of Compensation Service for extraschedular consideration under 38 C.F.R. § 4.16(b). 

4. Readjudicate the claims. If the decision remains in any way adverse to the Veteran, provide him and his representative with a supplemental statement of the case (SSOC). An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014). 



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2014). 

